Citation Nr: 1219567	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  11-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1951 to May 1955. This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing additional evidence was submitted with a waiver of initial agency of original jurisdiction consideration.

The issue of entitlement to VA compensation for a disability manifested by loss of balance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal, right ear hearing loss has been manifested by no worse than Level IV impairment, and left ear hearing loss has been manifested by no worse than Level VII impairment.


CONCLUSION OF LAW

A rating in excess of 20 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An August 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, he has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

In October 2011 and January 2012, the case was remanded for further development.  VA audiological examinations in November 2011 and March 2012 assessed the current severity of the Veteran's hearing loss and interpreted the private audiometry charts in the record.  Further, the private audiometry providers were contacted and provided clarification that none of them used the Maryland CNC test for speech discrimination testing.  

The Veteran's representative argues, in May 2012 correspondence, that there has not been substantial compliance with the Board's remands as the VA audiologists did not convert the private audiometry graphs to numerical form.  As noted in the 2011 Remand, the private audiometry graphs required interpretation in accordance with Kelly v. Brown, 7 Vet. App. 471, 472 (1995) (the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance).

The Board acknowledges that the November 2011 and March 2012 VA audiologists did not convert the private audiometry graphs to numerical form in the examination reports.  However, converting the private audiograms to numerical values would have been a necessary step in their assessments of the private audiograms.  The Board finds that both the November 2011 and the March 2012 VA audiologists provided adequate interpretation of the private audiographs.  Both examiners reached similar conclusions:  that the private audiographs were "in general similar", "essentially consistent with", and "grossly equal" to the audiometry findings in the 2011 and 2012 VA examination reports.  Because the 2011 and 2012 VA audiologists reviewed all the private audiographs and adequately explained the findings noted in the private audiograms in relation to the results of VA audiometrical testing, the Board finds that there has been substantial compliance with the Remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  [The Board also observes that conversion of the private audiometry to numerical values would not have produced evidence that is dispositive in this matter; the providers of that audiometry have acknowledged that it was not conducted in accordance with regulatory requirements.  If the private audiometry results were determined to be at significant variance with those on the VA examinations, clarification would be necessary.  Clarification was obtained regardless (see November 2011 and March 2012 VA audiological evaluation reports).]  Consequently, a remand for strict compliance with previous remand instructions would serve no useful purpose, and is not necessary. 

The Veteran's pertinent postservice treatment records, including VA records and recent private audiology evaluations, have been secured.  VA audiological examinations were provided in July 2008, September 2009, November 2011, and March 2012.  The Board finds that taken together these examinations are adequate to assess the Veteran's bilateral hearing loss disability; the examiners were all certified audiologists, they each obtained a history from the Veteran, and they each conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter.  In particular, the 2011 and 2012 examiners addressed the private audiology reports and provided a rationale for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has certified in April 2012 that he does not have any additional evidence to submit in connection with his appeal.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has also held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).

Historically, a February 2002 rating decision granted the Veteran service connection for bilateral hearing loss, rated 10 percent, effective October 1998.  In August 2008 the rating for bilateral hearing loss was increased to 20 percent, effective June 2008.  The Veteran filed the present claim for increase in June 2009.

On the authorized audiological evaluation in July 2008, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
60
60
60
LEFT
35
35
85
95
80

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear.

On the authorized audiological evaluation in September 2009, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
75
75
LEFT
45
45
90
100
90

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 76 percent in the left ear.

On August, September, and November 2010 private audiological evaluations, audiometry results were provided in the form of a graphic-type audiogram.  Report of contact with Beltone, who performed the September 2010 private audiological evaluation, reveals that Beltone used the Central Institute for the Deaf (CID) Auditory List, not the Maryland CNC.  Likewise, the records from the August 2010 private audiological evaluation from Brown Hearing Centers show that the Q/Mass word lists were used, not the Maryland CNC.  Report of contact with Brown Hearing Centers and Beckman Audiology Center (who performed the November 2010 audiology test) confirms that neither center uses the Maryland CNC.

Thus, it is clear that the private audiometry was not conducted in accordance with the regulatory guidelines of 38 C.F.R. § 4.85(a) in that speech recognition testing did not employ the Maryland CNC Test.

On the authorized audiological evaluation in November 2011, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
5
70
80
LEFT
60
55
95
100
90

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 68 percent in the left ear.

The November 2011 examining audiologist reviewed the private audiograms and found the results "similar to those obtained today [h]owever, testing today reveals slightly worse thresholds which is not unusual at this level of hearing loss from one year to the next."

Given the inconsistent result (5 dB) at 2000 Hz on the November 2011 examination, another examination was requested.  On the authorized audiological evaluation in March 2012, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
70
75
LEFT
50
50
90
100
80
Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.

The March 2012 examining audiologist reviewed the 2009 and 2010 audiometry, including the private audiometric graphs and found that "[o]verall, the tones are essentially consistent with each other."  The examiner explained, "[i]f you consider test/retest variation and office/equipment variations, they are grossly equal."  The examiner noted that "the speech discrimination scores do vary somewhat with the exception of 9/1/10 beltone report, they are all around 80% and better (9/14/09 has a left ear of 76% which is close to the current 80% achieved).  The 9/1/10 report doesn't state the level of the test, which may account for the poor results reported.  The Veteran has good speech discrimination at louder levels, which follows the guidelines of the testing for CNC best results.  It is common for someone to test poorly for speech if the volume levels is [sic] too close to the thresholds.  Since all of the other testing shows good results, it is logical to conclude that the Veteran has good discrimination possible when the volume is adequate for him.  When considering just his hearing loss: With good communication skills, working hearing aids, and repetition of instructions, the Veteran should be able to perform in an employment situation."

Applying the results of the July 2008 VA examination to Table VI produces a finding that the Veteran had Level IV hearing acuity in the right ear, and Level VI hearing acuity in the left ear (warranting a 20 percent rating under Table VII).

Applying the results of the September 2009 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the right ear, and Level V hearing acuity in the left ear (warranting a 10 percent rating).

Applying the results of the November 2011 VA examination to Table VI produces a finding that the Veteran had Level IV hearing acuity in the right ear, and Level VII hearing acuity in the left ear (warranting a 20 percent rating).

Applying the results of the March 2012 VA examination to Table VI produces a finding that the Veteran has Level III hearing acuity in the right ear and Level V hearing acuity in the left ear (warranting a 10 percent rating).

Given that both the November 2011 and the March 2012 VA audiologists reached nearly identical conclusions, that the private audiographs were "in general similar", "essentially consistent with", and "grossly equal" to the audiometrical results achieved in the VA examination reports, especially allowing for variations in testing and office/equipment, the Board does not find that the private audiometric results support a higher rating for bilateral hearing loss.  

As an exceptional pattern of hearing is not shown (and there is no indication of language difficulty or inconsistent speech discrimination scores), rating under the alternate criteria of Table VIa would be inappropriate.  The Veteran's prescription for (and use of) hearing aids is evidence that he has impaired hearing; however, such alone does not provide a basis for an increased rating.

Under Table VII, the numeric designations of (at worst) Level IV in the right ear, and Level VII in the left ear, requires the assignment of a 20 percent rating under Code 6100.  38 C.F.R. § 4.85.  Inasmuch as there is no evidence that the Veteran's hearing loss disability met the schedular requirements for a higher rating at any time during the appeal period, a "staged" increased rating is not warranted.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that for a VA audiological evaluation to be adequate, in addition to reporting objective test results the audiologist must describe the impairment of function caused by a hearing loss disability.  The Court's rationale in requiring such description involves the potential application of 38 C.F.R. § 3.321(b).  In this regard, the March 2012 examiner found that, while the Veteran reported functional loss in that he could not hear well without his hearing aids, he should be able to perform in an employment setting with working hearing aids as well as good communication skills and a repetition of instructions.  The findings of the November 2011 examiner with respect to impairment of function are similar, in that the Veteran reported that his hearing loss affected his ability to work and his life until he got hearing aids.
The Board finds that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted.  The functional loss noted and self-reported by the Veteran, i.e., difficulty hearing is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  Consequently, those criteria are not inadequate.  See Thun v. Peake, 23 Vet. App. 111 (2008).  

As the medical evidence, namely the March 2012 VA audiologist's opinion, reveals that the Veteran can work despite his hearing loss, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 20 percent for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


